UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):April 30, 2015 LAS VEGAS SANDS CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 001-32373 (Commission File Number) 27-0099920 (IRS Employer Identification No.) 3 LAS VEGAS, NEVADA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 414-1000 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): [] Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. As previously reported on April 13, 2015 by Las Vegas Sands Corp. (“LVSC”) on its current report on Form 8-K (the “Previous Form 8-K”), on April10, 2015, Venetian Macau Limited (“VML”), an indirect subsidiary of LVSC, and VML US Finance LLC (“VUF” or the “Borrower”), an indirect, wholly-owned subsidiary of VML, entered into a Joinder Agreement (the “Joinder Agreement”) to the Amended and Restated Credit Agreement, dated as of March 31, 2014 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”) with the lenders party to the Joinder Agreement and Bank of China Limited, Macau Branch (“BOC”), as Administrative Agent.As permitted under the terms of the Credit Agreement, the Joinder Agreement establishes New Term Loan Commitments equal to the dollar equivalent of US$1,000,000,000 in the aggregate (the “New Term Loan”), with a Maturity Date of March 30, 2021. Capitalized terms used herein and not defined herein are defined in the Joinder Agreement. On April 30, 2015, all conditions to funding of the New Term Loan were satisfied and VUF borrowed the full amount under the New Term Loan. The material terms of the New Term Loan were disclosed in the Previous Form 8-K and are incorporated herein by reference. Some of the lenders, agents and arrangers under the Joinder Agreement and Credit Agreement and theirrespective affiliates have provided, and may provide in the future, investment banking, commercial banking and other financial services for LVSC and its subsidiaries in the ordinary course ofbusiness, for which they have received and will receive customary compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: April 30, 2015 LAS VEGAS SANDS CORP. By: /s/ Michael Quartieri Name: Michael Quartieri Title: Senior Vice President, Chief Accounting Officer (Principal Financial Officer)
